EXHIBIT 10.13


Mr. Greg
White                                                                                                November
13, 2009


Subject: Employment Agreement


Dear Greg,
 
 
This agreement (the "Agreement") is made and entered into effective as of the
date hereof, by and between ANADIGICS, Inc., a Delaware corporation (the
"Corporation") and Greg White, an executive employee of the Corporation. In
order for the Corporation to attract and retain as executives and officers the
most capable persons available, the Corporation and you do hereby agree as
follows:

 
1. The term of your employment under this Agreement shall commence on October
12,2009 and terminate on December 31,2011 (the "Termination Date"). Employment
with the corporation may be terminated at any time with or without cause or
notice by you or the Corporation. No person is authorized to provide any
employee with an employment contract or special arrangement concerning terms or
conditions of employment unless the contract or arrangement is in writing and
signed by the Chief Executive Officer of the Corporation.


2. In addition to the provisions set forth in this document, your employment
will be governed by the policies and procedures outlined in the Employee
Handbook, as amended from time to time.


3. (a) In the event of a "Change in Control" (as defined in Annex A hereto)
which results, within six months following the Change in Control, in either the
involuntary termination without Cause of your employment with the Corporation or
your voluntary resignation from the Corporation due to a material reduction in
responsibilities and duties associated with your position, or material reduction
in compensation (base salary, plus bonus at target) without your prior express
written consent, the Corporation agrees that following such termination you
shall receive; subject to the notice requirement and the Corporation's cure
right set forth below, (w) an amount equal to (i) six months of base salary
(payable in equal bi-weekly installments) and payment of the semi-annual bonus
at 100% of target (paid at the Corporation's regular scheduled semi-annual bonus
payment date); (ii) up to an additional six months of base salary (payable in
equal bi-weekly installments during the Post-Employment Period (as defined
below) solely during any portion of the Post-Employment period that you remain
unemployed) and payment of the semi -annual bonus at 100% of target (paid at the
Corporation's first regularly scheduled semi-annual bonus payment date following
the Post-Employment Period solely if you remain unemployed during the
Post-Employment Period); and (iii) payment of the semi-annual bonus for the
period during which termination occurs (at 100% of target) prorated for the
number of complete months worked in that period; provided that no such payments
under clauses (i)-(iii) above shall be made prior to the 60th day following the
date of termination under this Agreement; (x) continuation of all current
medical and dental insurance benefits until the first to occur of one year from
the date of termination of employment under this Agreement or the commencement
of employment at another employer offering similar benefits; (y) executive
outplacement services for up to six months; and (z) immediate vesting of all
stock options and shares of restricted stock previously or hereafter granted
under any stock or stock option plan of the Corporation, to the extent such
stock options or shares of restricted stock have been earned (if performance
based) and not vested as of such date; any such options shall continue to be
exercisable for six (6) months following the date of involuntary or voluntary
termination of employment under this Agreement as described above, but not
beyond the original term of the option. It shall be a condition precedent to
your right to voluntarily terminate your employment pursuant to this Section
3(a) that you shall first have given the Corporation written notice that an
event or condition set forth herein has occurred within ninety (90) days after
such occurrence, and any failure to give such written notice within such period
will result in a waiver by you of your right to terminate as a result of such
event or condition. If a period of thirty (30) days from the giving of such
written notice elapses without the Corporation having effectively cured or
remedied such event or condition during such 30-day period, you will have the
right to voluntarily resign from the Corporation, provided that the termination
of your employment due to such event or condition must occur not later than six
months following the Change in Control. The "Post-Employment Period" is the
period commencing on the 6 month anniversary of the date of termination of
employment and ending on the 12 month anniversary of the date of termination of
employment.
(b)                 In the event your employment with the Corporation is
terminated without "Cause" (as defined below) at any time by the Corporation
prior to the Termination Date, the Corporation agrees that following such
Termination, you shall receive the benefits set forth in clauses (x), (y) and
(z) in Section 3(a) above.
(c)                 For purposes of this Section 3: "Cause" shall mean (w)
unauthorized use or disclosure of confidential information of the Corporation in
violation of Section 4(c) hereof; (x) conviction of, or a plea of "guilty" or
"no contest" to, a felony under the laws of the United States of America or any
state thereof; (y) embezzlement or misappropriation of the assets of the
Corporation; or (z) misconduct or gross negligence in the performance of duties
assigned to you under this Agreement. Payment of any compensation and benefits
under Section 3 of this Agreement is contingent upon your execution (and no
revocation)of the ANADIGICS standard Separation and Release Agreement between
the Corporation and you which shall be executed and delivered to the Corporation
on or before the date that is 50 days following the date of termination of
employment.


4. (a) During your employment with the Corporation, you may not perform any work
for any company that competes with us in the manufacture and sales of RF
integrated circuits in the wireless, cable and broadband, or fiber optics
markets, whether directly or indirectly. This includes any business set up on
your own or by you with others. You must disclose any intention to engage in any
form of business activity outside your activities with the Corporation to the
Chief Executive Officer, which must be approved in writing prior to commencement
of those activities.
(b)                 For a period of twelve (12) months after termination of your
employment with the Corporation, you agree not to hire, solicit to hire, or be
involved in the solicitation of any employees of the Corporation or any of its
subsidiaries.
(c)                 During and after your employment with the Corporation you
are required to protect the confidentiality of information you use or become
party to. You may not disclose confidential information to any unauthorized
third party. This includes but is not limited to information related to
technology, intellectual property, strategic business plans, transformation
initiatives, suppliers, and clients. Your dealings with suppliers and clients
must always be managed in the best interest of the Corporation. Any confidential
information you are a party to may only be used in the interest of the
Corporation in the context of the Corporation's legitimate relationships with
suppliers, clients and any authorized third party. Such information must not be
used for any other purpose, including personal gain. In addition, you are
reminded of the restrictions and conditions of employment described in the
Proprietary Information Agreement signed by you and on file in the Human
Resources Department. Any breach of confidentiality will subject you to
immediate termination.
(d)                 Failure to comply with the provisions of this Section 4
shall subject you to the immediate termination of any of your unexercised stock
options.


5. The following additional benefits are provided to you as part of this
Agreement:
(a)                 A confidential annual physical exam through the
Corporation's contracted vendor, Executive Health Group. The physical exams are
scheduled during the your month of birth each year at no cost to you
(b)                 In order to provide for financial peace of mind, an
allowance of up to $2,000 per year for financial planning.
(c)                 Indemnification protection for any lawsuit brought against
the Corporation as detailed in Article VII, Section 4 of the Corporation bylaws.


6. The terms and conditions of this Agreement are to be private and
confidential, and you agree not to disclose any of these terms and conditions to
any person except your spouse, your attorney or your tax advisor, unless
disclosure is necessary to carry out the terms of this Agreement, or to supply
information to any taxing authority, or is otherwise required by law.


7. You agree that any dispute or claim with respect to any provision of this
Agreement or your employment must be presented to the Chief Executive Officer
within three (3) months of the occurrence.
 
 
8. (a) It is intended that this Agreement will comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code") and any regulations and
guidelines promulgated thereunder (collectively, "Section 409A"), to the extent
the Agreement is subject thereto, and the Agreement shall be interpreted on a
basis consistent with such intent. If an amendment of the Agreement is necessary
in order for it to comply with Section 409A, the parties hereto will negotiate
in good faith to amend the Agreement in a manner that preserves the original
intent of the parties to the extent reasonably possible. No action or failure to
act pursuant to this Section 8 shall subject the Corporation to any claim,
liability, or expense, and the Corporation shall not have any obligation to
indemnify or otherwise protect you from the obligation to pay any taxes,
interest or penalties pursuant to Section 409A.
(b)                 Notwithstanding any provision to the contrary in this
Agreement, if you are deemed on the date of your "separation from service"
(within the meaning of Treas. Reg. Section 1.409A-l(h)) with the Corporation to
be a "specified employee" (within the meaning of Treas. Reg. Section
1.409A-l(i)), then with regard to any payment or benefit that is considered
deferred compensation under Section 409A payable on account of a "separation
from service" that is required to be delayed pursuant to Section 409A(a)(2)(B)
of the Code (after taking into account any applicable exceptions to such
requirement), such payment or benefit shall be made or provided on the date that
is the earlier of (i) the expiration of the six (6)-month period measured from
the date of your "separation from service," or (ii) the date of your death (the
"Delay Period"). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 8 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed you in a lump sum and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment, references to your "termination of
employment" (and corollary terms) with the Corporation shall be construed to
refer to your "separation from service" (within the meaning of Treas. Reg.
Section 1.409 A-I (h) with the Corporation.
(c)                 With respect to any reimbursement or in-kind benefit
arrangements of the Corporation and its subsidiaries that constitute deferred
compensation for purposes of Section 409A, except as otherwise permitted by
Section 409A, the following conditions shall be applicable: (i) the amount
eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (except that the health and dental plans may impose a limit
on the amount that may be reimbursed or paid), (ii) any reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., "payment shall be made within thirty (30)
days after termination of employment"), the actual date of payment within the
specified period shall be within the sole discretion of the Corporation.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.
 


Signatures
 
/s/ Mario Rivas
/s/ Greg White
ANADIGICS, Inc.
Greg White
By:  Mario Rivas, President and CEO
Senior Vice President, RF Products
Date:  November 13, 2009
 

 


 
 
ANNEX   A
Change In Control
Change in Control. A Change in Control of the Corporation shall be deemed to
have occurred if (i) any "Person" as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
(other than the Corporation, any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, or any corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation), is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing more
than 50% of the combined voting power of the Corporation's then outstanding
securities, (ii) during any 12-month period (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constituted the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in subclauses (i), (iii) or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Corporation's stockholders was approved by a vote of at least 66-2/3% of the
members of the Board then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof, (iii) the Corporation's stockholders approve a merger or consolidation
of the Corporation with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Corporation (or similar transaction) in
which no "person" (as defined above) acquires more than 50% of the combined
voting power of the Corporation's then outstanding securities, or (iv) the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
all or substantially all of the Corporation's assets.

